Citation Nr: 0627386	
Decision Date: 08/30/06    Archive Date: 09/06/06	

DOCKET NO.  04-37 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle fracture, currently evaluated at 10 percent 
disabling.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel










INTRODUCTION

The veteran had active duty from June 1986 to June 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the benefit sought on 
appeal.  

The Statement of the Case addressed additional issues of 
entitlement to an earlier effective date for an increased 
evaluation for residuals of a right ankle fracture and an 
earlier effective date for an increased evaluation for 
tinnitus.  However, after the veteran received the Statement 
of the Case and notice of a July 2004 rating decision which 
granted an earlier effective date for tinnitus, the veteran 
submitted a Substantive Appeal in October 2004 in which he 
specifically indicated he was only appeal the issue of the 
evaluation of the right ankle fracture.  As such, the Board 
does not have jurisdiction to address the earlier effective 
date issues since Substantive Appeal with respect to those 
issues has not been filed.


FINDINGS OF FACT

1.  The residuals of the right ankle fracture are manifested 
by limitation of motion and laxity or instability of the 
ankle and is productive of moderate ankle disability.

2.  The veteran's right ankle is not ankylosed and is not 
shown to be productive of a marked ankle disability.





CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for 
residuals of a right ankle fracture have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.7, 4.40-4.46, 4.71(a), Diagnostic 
Code 5299-5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in February 2003 and December 2003.  While 
this notice does not provide any information concerning the 
effective date that could be assigned should an increased 
evaluation be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the RO will, upon issuance of this decision, assign 
the allowed disability rating and an effective date for that 
evaluation.  Proceeding with the appeal presently does not 
therefore inure to the veteran's prejudice since he will have 
an opportunity to express disagreement with any effective 
date assigned by the RO.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept appraised of the RO's actions in 
this case by way of the Statement of the Case and the 
Supplemental Statements of the Case, and been informed of the 
evidence considered, the pertinent laws and regulations and a 
rationale for the decision reached in denying the claim.  The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  The duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  

The veteran essentially contends that the current evaluation 
assigned for his right ankle disability does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).    In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

A rating decision dated in January 1993 granted service 
connection for residuals of a right ankle fracture and 
assigned a noncompensable evaluation under Diagnostic Code 
5271.  The noncompensable evaluation remained in effect until 
the March 2003 rating decision increased the evaluation from 
noncompensable to 10 percent.  The veteran expressed 
disagreement with the RO's decision to assign only a 
10 percent evaluation and begin this appeal.

Under Diagnostic Code 5271, a 10 percent evaluation is for 
assignment for moderate limitation of motion and a 20 percent 
evaluation is for assignment for marked limitation of motion 
of the ankle.  The 20 percent evaluation represents the 
highest evaluation assignable under Diagnostic Code 5271.  
Higher evaluations of 30 and 40 percent can also be assigned 
for ankylosis of the ankle Diagnostic Code 5270.  

Another potentially applicable Diagnostic Code includes 
Diagnostic Code 5262 for impairment of the tibia and fibula.  
Under that Diagnostic Code, a 10 percent evaluation is for 
assignment for malunion of the tibia and fibula with slight 
ankle disability, a 20 percent evaluation for moderate ankle 
disability and a 30 percent evaluation for a marked ankle 
disability.  In addition, a 40 percent evaluation is for 
assignment with evidence of the nonunion of the tibia and 
fibula with loose motion requiring a brace.

The evidence for consideration in evaluating the severity of 
the veteran's disability includes private medical records and 
the reports of VA examinations performed in March 2003 and 
February 2005.  The private medical records include a 
February 2002 record which showed the veteran reported that 
he had had problems with his right ankle since his service 
injury, that he had not had any recent treatment, but that 
the disability had worsened.  

On physical examination there was a little swelling around 
the distal fibula and  tenderness in the area, but the 
veteran had a fairly good range of ankle motion.  There was 
no instability present at that time.  The impression was 
ankle pain, possibly post-traumatic arthritis versus a 
nonunion of a previous avulsion fracture.  An additional 
private medical record dated in September 2004 showed that on 
physical examination the veteran walked and stood normally 
without a limp or instability.  The veteran had a good range 
of motion with mild tenderness of the lateral ankle.  There 
was good strength and sensation was intact.  X-rays of the 
right ankle showed findings consistent with a distal fibula 
ossicle or an old avulsion fracture to the distal fibula with 
a fibrous union.  

The report of a March 2003 VA examination showed the veteran 
reported that his right ankle had continued to bother him 
over the years, particularly over the last couple of years.  
The veteran described chronic pain with weight-bearing and 
that one of the most significant problems was that his ankle 
tended to turn over easily, particularly if he stepped on an 
uneven surface.  The veteran reported that he had fallen on 
several occasions and now wore a laced-up ankle brace on a 
daily basis.  The veteran stated that his ankle had really 
not interfered with his job performance since he did not have 
a physically demanding job.  

On physical examination the veteran was noted to move 
somewhat slowly about the examining room without apparent 
difficulty.  The right ankle had no evidence of redness, 
heat, swelling or deformity.  Motion of the ankle was 10 
degrees of dorsiflexion and 40 degrees of plantar flexion 
with a slight pain on motion noted.  The veteran had rather 
significant tenderness to palpation over the lateral aspect 
of the ankle and the drawer sign revealed mild laxity.  A 
report of an X-ray of the right ankle noted an accessory 
ossicle at the lateral malleolus.  The distal tibia and 
fibula were intact and the ankle mortise was normal.  The 
impression following the examination was residuals of a right 
ankle fracture with chronic lateral instability.  The 
examiner commented that with respect to the DeLuca provision 
there was slight pain on range of motion and that it was 
conceivable that the pain could further limit functioning 
during flareups particularly after one of the episodes of the 
ankle giving way.  The examiner further stated that it was 
not feasible, however, to attempt to express any of this in 
terms of additional limitation of motion as these matters 
could not be determined with any degree of medical certainty.

The report of the February 2005 VA examination showed that on 
examination the veteran had a mild antalgic limp favoring the 
right ankle.  The veteran was reported to have a good range 
of motion of the right ankle with some loss.  Dorsiflexion 
was from 0 to 10 degrees and plantar flexion was from 0 to 35 
degrees.  The examiner stated that overall there was a normal 
alignment of the ankle.  There was a mild valgus angle of the 
os calcis in relation to the tibia, which was described as 
normal.  Ankle stress examination revealed one-plus anterior 
drawer and one-plus talar tilt.  There was some marked 
tenderness over the region of the anterior talofibular 
ligament and CFL [calcaneofibular ligament].  There was some 
mild tenderness to palpation over the deltoid ligament.  
X-rays of the right ankle disclosed some mild to moderate 
degenerative joint changes and what appeared to be a nonunion 
of an evulsion fracture at the tip of the fibula.  There was 
a prominent os trigonum.  The talus was otherwise normal.  

The assessment following the examination was status post 
right ankle fracture with residual pain and recurrent 
instability of the right ankle.  The examiner commented 
following the examination that the veteran had a significant 
injury to his right ankle which caused him significant 
persistent pain, some loss of motion and recurrent 
instability.  

The examiner noted that there was some question in the 
medical chart as to whether or not the veteran had more than 
one fracture.  The examiner commented that his evaluation of 
the X-rays revealed a nonunion of an evulsion-type fracture 
at the tip of the lateral malleolus.  The examiner indicated 
that the talus appeared normal, but that if he had a crack 
there he would no longer be able to see it.  The veteran did 
have a prominent os trigonum in the posterior aspect of the 
ankle, which to a nonorthopedic surgeon could appear to be a 
fracture of the posterior talus, but in the examiner's 
opinion this was a normal variant and not a fracture.  

The examiner indicated that the veteran could have had an 
additional posterior talus fracture that would no longer be 
appreciable had it healed completely.  The examiner 
reiterated the veteran had loss of motion of the ankle and 
complaints of pain and that he also had some mild to moderate 
ankle instability.  With respect to the DeLuca provisions the 
examiner indicated there was pain and decreased motion 
testing at the time of the examination and that it was 
conceivable that the pain could further limit the veteran's 
functioning, particularly after being on his feet all day.  
The examiner indicated that it was not feasible, however, to 
express any of this in terms of additional limitation of 
motion as they could not be determined with any degree of 
medical certainty.

A review of the record indicates that the veteran's right 
ankle disability is more severe than currently evaluated.  
While the veteran clearly has limitation of motion of his 
right ankle, limitation of motion is not marked so as to 
permit the assignment of a 20 percent evaluation under 
Diagnostic Code 5271.  In this regard, 38 C.F.R. 
§ 4.71, Plate II indicates that normal dorsiflexion of the 
ankle is from 0 to 20 degrees and normal plantar flexion is 
from 0 to 45 degrees.  Neither of the private medical records 
describe limitation of motion with any specificity, and the 
two VA examinations demonstrate that the veteran had 50 
percent of dorsiflexion and well over 50 percent of plantar 
flexion, with plantar flexion described as 40 degrees at the 
time of the 2003 examination and 35 degrees at the time of 
the 2005 examination.  

The veteran does not have marked limitation of motion of the 
right ankle.  Also, since the veteran clearly has motion in 
his right ankle, the ankle is not ankylosed and an evaluation 
under Diagnostic Code 5270 is not for application in this 
case.

Nevertheless, the veteran does have instability of the ankle 
described as mild, or at most moderate along with limitation 
of motion, as well as abnormalities demonstrated on X-ray 
examination.  However, private and VA radiographic reports 
have not described a nonunion or malunion of the tibia and 
fibula.  Nevertheless, given that the veteran's right ankle 
is more severe than currently evaluated and a higher 
evaluation is not for application under Diagnostic Code 5271 
based on limitation of motion, it is appropriate to utilize 
Diagnostic Code 5262 by analogy to evaluate the severity of 
the veteran's disability.  

Using that Diagnostic Code by analogy, the evidence 
demonstrates that the veteran has a moderate ankle 
disability, thereby warranting the assignment of a 20 percent 
evaluation.  Accordingly, a 20 percent evaluation will be 
assigned for a moderate ankle disability.  

However, the evidence does not demonstrate that the veteran 
has a marked ankle disability.  In this regard, the veteran 
has significant motion remaining in his right ankle and the 
instability has been described as mild or at most moderate 
with the private examinations describing no instability of 
the right ankle.  Therefore, the  veteran's disability does 
not more nearly meet the criteria for a 30 percent evaluation 
under Diagnostic Code 5262.  38 C.F.R. § 4.7.

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness.  
However, while both the VA examinations indicated that it was 
conceivable that pain could further limit function during 
flareups, it was not feasible to quantify the degree of any 
additional impairment in terms of limitation of motion 
without resort to speculation.  Both private and VA examiners 
have not described any weakness of fatigability of the ankle 
and the veteran reported to the examiners that his right 
ankle did not interfere with job performance.  Therefore, the 
Board finds that there is no evidence of any additional 
functional impairment as a result of flareups of right ankle 
symptomatology such that there was any additional impairment 
in earning capacity resulting from this disability.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation for residuals of a right 
ankle fracture is granted.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


